  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, SOUTHERN DIVISION


KEVIN DEON MILLER,               )
                                 )
        Plaintiff,               )
                                 )           CIVIL ACTION NO.
        v.                       )             1:16cv937-MHT
                                 )                  (WO)
CITY OF DOTHAN, ALABAMA,         )
                                 )
        Defendant.               )

                               ORDER

    Upon consideration of the motion to tax costs (doc.

no. 44), it is ORDERED that the motion is denied as

moot.        The   court   already   taxed    costs   against   the

plaintiff in the judgment (doc. no. 42).

    DONE, this the 22nd day of January, 2019.

                                  /s/ Myron H. Thompson
                               UNITED STATES DISTRICT JUDGE
